Exhibit 10.3

EXECUTION COPY

 

*** Indicates material that was omitted and for which confidential treatment was
requested. all such omitted material was filed separately with the securities
and exchange commission pursuant to rule 24B-2 promulgated under the securities
exchange act of 1934, as amended.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TERMINATION, RIGHTS REVERSION

AND TRANSITION SERVICES AGREEMENT

 

between

SANOFI

and

VIVUS, INC.

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

 

TERMINATION, RIGHTS REVERSION AND

TRANSITION SERVICES AGREEMENT

 

This TERMINATION, RIGHTS REVERSION AND TRANSITION SERVICES AGREEMENT (this
“Agreement”) is made as of February 28, 2017 (the “Execution Date”), by and
between Sanofi, a French corporation having its registered office at 54 rue la
Boétie, 75008, Paris, France (“Sanofi”) and VIVUS, Inc., a Delaware corporation
with its principal office at 900 E. Hamilton Avenue, Suite 550, Campbell,
California, 95008, United States of America (“Vivus”). Sanofi and Vivus are each
referred to individually as a “Party” and together as the “Parties.”

RECITALS

WHEREAS, Sanofi and Vivus entered into a License and Commercialization Agreement
dated December 11, 2013 (the “License Agreement”), pursuant to which Vivus
granted Sanofi an exclusive license for the development, manufacture and
commercialization of the Product and the API in the Field in the Sanofi
Territory;

WHEREAS, Sanofi desires to abandon and relinquish all rights to the Product and
the API under the License Agreement and to terminate the License Agreement, on
the terms and subject to the conditions set forth in this Agreement;

WHEREAS, Vivus desires to accept the rights to the Product and the API being
terminated by Sanofi and to the termination of the License Agreement, on the
terms and subject to the conditions set forth in this Agreement; and

WHEREAS, Sanofi and Vivus have also agreed, on the terms and subject to the
conditions of this Agreement, that Sanofi will provide to Vivus certain
transition services related to the termination of the rights to the Product and
the API and the termination of the License Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

1. Definitions.  Capitalized terms used in this Agreement shall have the
meanings given to those terms in the License Agreement, except for those
capitalized terms specifically defined in this Agreement, or as set forth in
this Section 1.

“Category A Countries” means the following countries where Sanofi has reasonably
determined (in consultation with Vivus) that the transfer of Regulatory
Materials for the Product to Vivus does not create an adverse impact on the
Regulatory Approval of the Product: ***; and ***.  

“Category B Countries” means the following counties where Sanofi has reasonably
determined (in consultation with Vivus) that the transfer of Regulatory
Materials for the Product to Vivus is reasonably likely to create an adverse
impact on the Regulatory Approval of the Product: ***;  ***;  ***;  ***; ***;
 ***;  ***;  ***;  ***;  ***; and ***.



        *** Indicates material that was omitted and for which confidential
treatment was requested. all such omitted material was filed separately with the
securities and exchange commission pursuant to rule 24B-2 promulgated under the
securities exchange act of 1934, as amended.

 

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

“Other Countries” means the following countries where Sanofi (in consultation
with Vivus) has not made a determination as to whether the country is a Category
A Country or a Category B Country: ***;  ***;  ***; and ***.

“Transition Date” means the earlier of (a) on a Category B Country-by-Category B
Country basis, the date on which Vivus and Sanofi agree in writing that the
transfer of Regulatory Materials for the Product to Vivus in such country is no
longer likely to create an adverse impact on the Regulatory Approval of the
Product in such Category B Country, or (b) *** from the Effective Date. 

2. Term; Termination of License Agreement; Effect of Termination. 

a. This Agreement shall be effective from and after the Execution Date and shall
terminate upon the satisfaction of all the Parties’ obligations under Section 4
(the “Termination Date”).  On the thirtieth (30th) day following the Execution
Date (the “Effective Date”), the License Agreement shall terminate for all of
the countries in the Sanofi Territory, as if such termination was made by
Sanofi, pursuant to Section 13.5 of the License Agreement (a “Sanofi Termination
for Convenience”), notwithstanding any notice period set forth therein.

b. In accordance with, and without limiting the provisions of, Section 13.8 of
the License Agreement (Effect of Early Termination of the Agreement), Section
13.8 of the License Agreement shall apply from and after the Effective Date,
solely to the extent applicable as a result of a Sanofi Termination for
Convenience and unless otherwise modified by this Agreement.

c. Except as specifically set forth in this Agreement or as the context of this
Agreement may require, the License Agreement shall be unaffected by this
Agreement. Without limiting the foregoing, Section 13.13 of the License
Agreement (Survival) shall apply in accordance with its terms on and after the
Effective Date.

3. Regulatory Milestone Payments.  Notwithstanding any provision of the License
Agreement to the contrary, Sanofi shall not owe to Vivus and Vivus hereby waives
any right that Vivus may have under Section 7.2 of the License Agreement
(Regulatory Milestone Payments) to any payments that would otherwise be owed to
Vivus thereunder, regardless of whether the milestone event referred to therein
occurred on or before the Effective Date.

4. Transition Services.  The Parties acknowledge that in order to assist in the
orderly transfer of the rights and licenses being terminated by Sanofi under the
License Agreement and the reversion of those rights and licenses to Vivus
(collectively, the “Transfer”), Sanofi shall provide to Vivus certain transition
services, in particular so that the Transfer does not, to the greatest extent
practicable, adversely impact Regulatory Approval of the Product in any country
in the Sanofi Territory.



3

 

*** Indicates material that was omitted and for which confidential treatment was
requested. all such omitted material was filed separately with the securities
and exchange commission pursuant to rule 24B-2 promulgated under the securities
exchange act of 1934, as amended.

 

       

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

a. Transfer of Regulatory Materials and Approvals for Category A Countries.  As
soon as practicable after the Effective Date, but in no event before *** (the
“Materials Transfer Commencement Date”), Sanofi shall transfer to Vivus, at a
location specified by Vivus (either a physical or electronic location), all
Regulatory Materials and, as applicable, Regulatory Approvals, for the Category
A Countries.  Sanofi shall use all reasonable efforts to complete the transfer
of the Regulatory Materials and Regulatory Approvals (if applicable) for the
Category A Countries within *** following the Materials Transfer Commencement
Date.  In any event, Sanofi shall transfer the Regulatory Materials for the
Category A Countries within *** following the Material Transfer Commencement
Date or, if sooner, within *** of Regulatory Approval in any Category A Country,
with respect to that Category A Country, as applicable.

b. Transition of Regulatory Responsibilities for Category B Countries.  The
Parties acknowledge that as of the Execution Date and through the Effective
Date, Sanofi is performing its obligations under the License Agreement to obtain
Sanofi Territory Approvals.  From and after the Effective Date until the
Transition Date, with respect to each Category B Country, Sanofi shall continue
to pursue Regulatory Approvals for the Product in the Category B Countries in
the same manner and with the same care and diligence that Sanofi is pursuing
Regulatory Approval for the Category B Countries as of and prior to the
Execution Date and, subject to obtaining such Regulatory Approvals and to the
timely provision of all required information from Vivus, maintaining those
Regulatory Approvals, in accordance with applicable law.  Without limiting the
foregoing, the Parties shall, within *** of the Execution Date prepare a
mutually acceptable written work plan setting forth the responsibilities of
Sanofi with respect to its obligations to continue to pursue Regulatory Approval
for the Product in each Category B Country, as well as the eventual transfer of
all Regulatory Materials and Regulatory Approvals, in each case, for such
Category B Country to Vivus.  Upon the Transition Date, Sanofi shall promptly
transfer to Vivus, at a location specified by Vivus (either a physical or
electronic location), all Regulatory Materials and, as applicable, Regulatory
Approvals, for the Category B Countries not previously transferred.

c. Transition Service Fees.    In full consideration for the services to be
provided by Sanofi to Vivus under Sections 4(a) and 4(b) above (the “Transition
Services”), Vivus shall pay to Sanofi the sum of *** Dollars ($*** US) for ***
period during which these services are being performed (the “Service Fee”).  The
Service Fee shall be paid in arrears, in equal, *** installments of
*** ($*** US) by wire transfer of immediately available funds, *** following the
receipt by Vivus of a written invoice for the portion of the Service Fee then
due.  For clarity, the first written invoice for the first installment of the
Service Fee shall be issued *** from the Effective Date.  Vivus shall be
responsible for all filing fees and similar fees accruing after the Effective
Date payable to Third Parties in connection with the performance by Sanofi of
the Transition Services (“Third Party Fees”).  Any Third Party Fees shall be
approved in writing by Vivus in advance, prior to being paid.  At the election
of the Parties, Sanofi may pay any Third

4

 

*** Indicates material that was omitted and for which confidential treatment was
requested. all such omitted material was filed separately with the securities
and exchange commission pursuant to rule 24B-2 promulgated under the securities
exchange act of 1934, as amended.

 

       

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

Party Fees on Vivus’s behalf.  Sanofi may include on its Service Fee invoice the
amount of any unreimbursed Third Party Fees.

d. Other Countries.  As promptly as possible following the Execution Date, the
Parties shall determine whether an Other Country is a Category A Country or a
Category B Country.  Once such determination is made with respect to an Other
Country, then such Other Country shall be deemed to be a Category A Country or
Category B Country, as applicable. 

e. Other Regulatory Responsibilities.  Except as set forth in this Agreement,
Vivus shall be responsible for obtaining and maintaining all Regulatory
Approvals for the Product both within and outside the Sanofi Territory.

5. Manufacturing and Supply Agreements; Pharmacovigilance Agreement. 

Nothing in this Agreement shall affect either

·



the Manufacturing and Supply Agreement dated September 1, 2013 by and between
Sanofi Winthrop Industrie (an Affiliate of Sanofi) and Vivus, or the Commercial
Supply Agreement dated January 1, 2014 by and between Sanofi Chimie (an
Affiliate of Sanofi) and Vivus (collectively, the “Manufacturing and Supply
Agreements”); or

·



the Global Safety Data Exchange Agreement dated August 1, 2016 by and between
Sanofi-Aventis Recherche et Developpement (an Affiliate of Sanofi) and Vivus
(the “Pharmacovigilance Agreement”).

The Manufacturing and Supply Agreements and the Pharmacovigilance Agreement are,
and shall continue to be, in full force and effect, in accordance with their
terms.

The Pharmacovigilance Agreement shall terminate, unless earlier terminated, on
the Termination Date.

6. Miscellaneous.

a. Governing Law.  Resolution of all disputes arising out of or related to this
Agreement or the validity, construction, interpretation, enforcement, breach,
performance, application or termination of this Agreement and any remedies
related thereto, shall be governed by and construed in accordance with the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive laws of another jurisdiction.



5

 

*** Indicates material that was omitted and for which confidential treatment was
requested. all such omitted material was filed separately with the securities
and exchange commission pursuant to rule 24B-2 promulgated under the securities
exchange act of 1934, as amended.

 

       

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

b. Assignment. Neither Party shall assign this Agreement, by operation of law or
otherwise, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, delayed or conditioned. Any such attempted
assignment without such consent shall be void. Unless otherwise agreed in
writing, no assignment by any Party shall be effective until the assignee shall
have unconditionally assumed in writing all of assignor’s obligations hereunder
and a written notice of such assignment is given to all other Parties.
Notwithstanding the foregoing, either Party may assign this Agreement and its
rights and obligations hereunder without notice or the prior written consent of
the other Party to an Affiliate or to an acquirer of all or substantially all of
its assets or business to which this Agreement relates; provided, that such
Affiliate or acquirer also unconditionally assumes in writing all of assignor’s
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of the Parties’ respective successors and permitted assigns, and any
assigning Party remains jointly and severally liable for the failure of any
successor’s or permitted assign’s failure to perform its obligations hereunder.

c. Notices.  Notwithstanding anything to the contrary, all notices, requests,
demands, communications and deliveries required or made hereunder or thereunder
must be made in writing signed by or on behalf of the Party making the same, and
shall be (a) personally delivered, or (b) sent by overnight courier service with
a contemporaneous notice sent by electronic mail confirming the notice sent by
overnight courier service, in each case as follows: 

 

 

If to Vivus:

VIVUS, Inc.

 

900 E. Hamilton Ave, Suite 550

 

Campbell, CA 95008

 

Attention: John Slebir, General Counsel

 

Email: Slebir@vivus.com

 

 

 

With a copy to:

Hogan Lovells US LLP

 

3 Embarcadero Center, Suite 1500

 

Attention: Jon Layman

 

Email: jon.layman@hoganlovells.com

 

 

 

If to Sanofi:

Sanofi

 

54 rue la Boétie

 

75008 Paris, France

 

Attention: Vice-President Corporate Licensing

 

Email: BD@sanofi.com

 

 

 

With a copy to:

Sanofi

 

54 rue la Boétie

 

75008 Paris, France

6

 

*** Indicates material that was omitted and for which confidential treatment was
requested. all such omitted material was filed separately with the securities
and exchange commission pursuant to rule 24B-2 promulgated under the securities
exchange act of 1934, as amended.

 

       

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

Attention: Counsel, International Operations

 

or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing in accordance with this
Section 6(c). Any such notice, communication or delivery shall be deemed given
or made (a) on the date of delivery, if delivered in person, or (b) on the first
Business Day following delivery to the overnight courier service.

d. Waiver; Amendment. No amendment, modification or supplement of any provision
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party. No provision of this Agreement shall
be waived by any act, omission or knowledge of a Party or its agents or
employees except by an instrument in writing expressly waiving such provision
and signed by a duly authorized officer of the waiving Party.

e. Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties shall substitute,
by mutual consent, valid provisions for such invalid, illegal or unenforceable
provisions which valid provisions in their economic effect are sufficiently
similar to the invalid, illegal or unenforceable provisions that it can be
reasonably assumed that the Parties would have entered into this Agreement with
such valid provisions. In case such valid provisions cannot be agreed upon, the
invalidity, illegality or unenforceability of one or several provisions of this
Agreement shall not affect the validity of this Agreement as a whole, unless the
invalid, illegal or unenforceable provisions are of such essential importance to
this Agreement that it is to be reasonably assumed that the Parties would not
have entered into this Agreement without the invalid, illegal or unenforceable
provisions.

f. Entire Agreement.  This Agreement, together with all ancillary agreements
referred to herein, including the provisions of the License Agreement that
survive termination, constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties and cancels and supersedes any and
all prior negotiations, correspondence, understandings and agreements, whether
oral or written, between the Parties respecting the subject matter hereof and
thereof.

g. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. A signed copy of this Agreement delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

h. Confidentiality.  Article 12 of the License Agreement (Confidentiality),
shall be incorporated into this Agreement as if the terms of such Article 12
were fully set forth in this Agreement. 



7

 

*** Indicates material that was omitted and for which confidential treatment was
requested. all such omitted material was filed separately with the securities
and exchange commission pursuant to rule 24B-2 promulgated under the securities
exchange act of 1934, as amended.

 

       

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

i. Dispute Resolution.  Any dispute arising out of or related to this Agreement
shall be determined in accordance with Sections 14.1 through 14.4 of the License
Agreement (Dispute Resolution).

Signature page follows



8

 

*** Indicates material that was omitted and for which confidential treatment was
requested. all such omitted material was filed separately with the securities
and exchange commission pursuant to rule 24B-2 promulgated under the securities
exchange act of 1934, as amended.

 

       

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

SANOFI

 

By: /s/ Karen Linehan

Name: Karen Linehan

Title: General Counsel

 

 

VIVUS, INC.


 

By: /s/ John L. Slebir

Name: John L. Slebir

Title: SVP, General Counsel

Dated: 23 March 2017

9

 

*** Indicates material that was omitted and for which confidential treatment was
requested. all such omitted material was filed separately with the securities
and exchange commission pursuant to rule 24B-2 promulgated under the securities
exchange act of 1934, as amended.

 

       

 

--------------------------------------------------------------------------------